


AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1 TO CREDIT AGREEMENT, DATED February 12, 2014 (this "Amendment"),
is by and among Wells Fargo Bank, National Association, as administrative agent
under the Credit Agreement defined below ("Agent") and as sole Lender (as
defined in the Credit Agreement) thereunder ("Lender"), MGP Ingredients, Inc.
("Parent"), MGPI Processing, Inc. ("Processing"), MGPI Pipeline, Inc.
("Pipeline") and MGPI of Indiana, LLC ("Indiana"; Processing, Pipeline and
Indiana are collectively referred to as "Borrowers").
W I T N E S S E T H:
WHEREAS, Agent, sole Lender, Borrowers and Parent have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Credit Agreement dated as of November 2, 2012 by
and among Agent, sole Lender, Borrowers and Parent (as the same now exists and
is amended and supplemented pursuant hereto and may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
"Credit Agreement") and the other Loan Documents;
WHEREAS, Borrowers and Parent desire to amend the definition of the term
"EBITDA" contained in the Credit Agreement in the manner set forth herein, and
sole Lender is willing to agree to such amendment on the terms and subject to
the conditions set forth herein;
WHEREAS, by this Amendment, Agent, sole Lender, Borrowers and Parent desire and
intend to evidence such amendments;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Amendment. In reliance upon the representations and warranties of each
Loan Party set forth in Section 3 below, and subject to the satisfaction of the
conditions to effectiveness set forth in Section 4 below, the definition of the
term "EBITDA" contained in Schedule 1.1 to the Credit Agreement is hereby
amended and restated in its entirety as follows:


"EBITDA" means, with respect to any fiscal period,
(a)    Parent's consolidated net earnings (or loss),
minus




--------------------------------------------------------------------------------




(b)    without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:
(i)extraordinary gains,


(ii)interest income,
plus
(c)    without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:


(i)non-cash extraordinary losses,


(ii)Interest Expense,


(iii)income taxes paid,


(iv)governance expenses relating to shareholder litigation incurred prior to
December 31, 2013, in an aggregate amount not in excess of $5,500,000, and


(v)    depreciation and amortization for such period, in each case, determined
on a consolidated basis in accordance with GAAP.
 
For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a "Reference Period"), if at any time during such Reference
Period (and after the Closing Date), Parent or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Parent and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
3.    Representations and Warranties. Loan Parties jointly and severally,
represent and warrant with and to Agent and sole Lender as follows, which
representation and warranties shall survive the execution and delivery hereof:


(a)no Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment;


(b)this Amendment has been duly authorized, executed and delivered by all
necessary corporate or limited liability company, as applicable, action on the
part of each Loan Party which is a party hereto and, if necessary, their
respective equity holders and is in full force and effect as of the date hereof,
as the case may be, and the agreements and obligations of each Loan Party, as
the case may be, contained herein and therein constitute legal, valid and
binding obligations of each Loan Party, enforceable against it in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors' rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;






--------------------------------------------------------------------------------




(c)the execution, delivery and performance of the Amendment (i) are all within
each Loan Party's corporate or limited liability company powers, as applicable,
and (ii) are not in contravention of law or the terms of such Loan Party's
certificate or articles of incorporation or formation, by laws, operating
agreement, or other organizational documentation, or any indenture, agreement or
undertaking to which such Loan Party is a party or by which such Loan Party or
its property are bound; and


(d)all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date.


4.    Conditions Precedent. The amendments contained herein shall only be
effective upon the satisfaction of each of the following conditions precedent in
a manner satisfactory to Agent:


(a)    Agent shall have received counterparts of this Amendment, duly
authorized, executed and delivered by sole Lender and each Loan Party; and


(b)    No Default or Event of Default shall exist or have occurred and be
continuing.


5.    Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and no Loan Party shall be entitled to any other or further amendment by
virtue of the provisions of this Amendment or with respect to the subject matter
of this Amendment. To the extent of conflict between the terms of this Amendment
and the other Loan Documents, the terms of this Amendment shall control. The
Credit Agreement and this Amendment shall be read and construed as one
agreement.


6.    Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Illinois but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Illinois.


7.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


8.    Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Loan Party, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document. Each Loan Party
hereby agrees that this Amendment in no way acts as a release or relinquishment
of the Liens and rights securing payments of the Obligations. The Liens and
rights securing payment of the Obligations are hereby ratified and confirmed by
each Company in all respects.


9.    Entire Agreement. This Amendment represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.




--------------------------------------------------------------------------------






10.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.


11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment.










[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the date and year
first above written.


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as sole
Lender
By: /s/Brandi Whittington
Name: Brandi Whittington
Title:







--------------------------------------------------------------------------------








MGP INGREDIENTS, INC.
By: /s/Don Tracy
Name: Don Tracy
Title: Chief Financial Officer



MGPI PIPELINE, INC.
By: /s/Don Tracy
Name: Don Tracy
Title: Chief Financial Officer



MGPI PROCESSING, INC.
By: /s/Don Tracy
Name: Don Tracy
Title: Chief Financial Officer



MGPI OF INDIANA, LLC
By: /s/Don Tracy
Name: Don Tracy
Title: Chief Financial Officer









